PD-0468-15
                                                                             COURT OF CRIMINAL APPEALS
                                                                                             AUSTIN, TEXAS
                                                                             Transmitted 6/3/2015 8:01:10 PM
                                                                              Accepted 6/4/2015 11:53:06 AM
                                      NO. PD-0468-15                                          ABEL ACOSTA
                                                                                                      CLERK

                        TO THE COURT OF CRIMINAL APPEALS

                              FROM THE FIRST COURT OF APPEALS
                                    NO. 01-14-00296-CR

BOBBY EASLEY
APPELLANT                           On Appeal from Cause Number 1376456
                                    From the 184th District Court of Harris County

V.

THE STATE OF TEXAS
APPELLEE

                      APPELLANT’S FINAL MOTION TO EXTEND TIME
                      TO FILE PETITION FOR DISCRETIONARY REVIEW
                                 ACCOMPANIED BY PDR

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:

COMES NOW, BOBBY EASLEY, and files this his Motion to Extend Time to File Petition for
Discretionary Review, and in support thereof, would respectfully show the Court the
following:

                                              I.
The First Court of Appeals affirmed the trial court’s judgment in Easley v. State, 01-14-00296-
CR, 2015 WL 1263140 (Tex. App.—Houston [1st Dist.] Mar. 19, 2015, no. pet. h.). No motion
for rehearing was filed. One previous motion for extension has been granted.

                                              II.
In compliance with Texas Rule of Appellate Procedure 68.2(c), this motion for extension is
filed within 15 days of the deadline for the PDR, which was May 20, 2015. Counsel humbly
requests this brief extension because, although counsel expected to complete the PDR earlier,
her work schedule was interrupted by family illness and local flooding. Additionally, counsel
has been engaged in work in the Harris County Public Defender’s Office on many cases,
including the following:

        Rodney Robins, 01-14-00582-CR
        Stephen Hopper, 14-15-00371-CR
        Pete Rodriguez, 14-15-00339-CR
        Vincent Williams, 14-15-00220-CR                          June 4, 2015
    Darryle Robertson, 14-15-00132-CR
    Leonard Storemski, 14-14-00921-CR
    Counsel has been researching and writing for several trial cases assigned to the Public
     Defender’s Office Trial Division.

                                              III.
Appellant’s attorney requests this brief extension which is necessary so that the petition can
be thoroughly written and timely filed. This motion is not made for the purpose of delay.

                                           PRAYER

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable Court grants this
requested extension of time to file the appellant’s petition for discretionary review in the above
cause and extend the time for filing to June 3, 2015.

                                                            Respectfully submitted,

                                                            ALEXANDER BUNIN
                                                            Chief Public Defender
                                                            Harris County, Texas


                                                            /s/Sarah V. Wood
                                                            SARAH V. WOOD
                                                            Assistant Public Defender
                                                            Harris County, Texas
                                                            Texas Bar Number 24048898
                                                            1201 Franklin, 13th Floor
                                                            Houston Texas 77002
                                                            713.368.0016 (phone)
                                                            713.368.9278 (fax)
                                                            Sarah.Wood@pdo.hctx.net

                                                            Attorney for Appellant

                                   CERTIFICATE OF SERVICE

By my signature below, I hereby certify that a true and correct copy of the above and foregoing
Appellant’s Motion to Extend Time to File Petition for Discretionary Review has been served
on the District Attorney of Harris County, Texas, by electronic delivery through the efile
system.


          /s/Sarah V. Wood
          Sarah V. Wood
          Attorney for Appellant